CHIEF JUSTICE
 CAROLYN WRIGHT                                                                        LISA MATZ
JUSTICES                                                                           CLERK OF THE COURT
 DAVID L. BRIDGES                                                                     (214) 712-3450
 MOLLY FRANCIS                                                                  lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                      GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                   Court of Appeals                           BUSINESS ADMINISTRATOR
                                                                                      (214) 712-3434
 LANA MYERS
 DAVID EVANS                   Fifth District of Texas at Dallas               gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                          600 COMMERCE STREET, SUITE 200                    FACSIMILE
 ADA BROWN                                 DALLAS, TEXAS 75202                        (214) 745-1083
 CRAIG STODDART                               (214) 712-3400
                                                                                        INTERNET
 BILL WHITEHILL
                                                                                HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                                         July 23, 2015


     Ryan Anderson                                          Georganna Simpson
     112 E. Pecan Str.                                      1349 Empire Central Dr.
     Suite 777                                              Woodview Tower, Suite 600
     San Antonio, TX 78205                                  Dallas, TX 75247

     RE:      05-12-00451-CV
              In the Interest of Z.Z.B. and S.M.B., Children

     Counsel:

            This interlocutory appeal has been abated since May 16, 2012 due to the
     filing of bankruptcy by appellant Stephen Aaron Bergenholtz. Since that date, we
     have had no correspondence regarding the status of the bankruptcy proceedings.
     The Courts records, however, reflect that since the filing of bankruptcy and
     abatement of the appeal, the Court has had four other cases filed by Mr.
     Bergenholtz regarding the same trial court number. They are as follows:

     05-13-01228-CV, In re Stephen Aaron Bergenholtz (Original Mandamus
     Proceeding)
     05-13-00261-CV, In the Interest of S.M.B., A Child
     05-14-00732-CV, In re Stephen Aaron Bergenholtz (Original Mandamus
     Proceeding)
     05-14-00745-CV, In the Interest of S.M.B., A Child (Opinion issued July 1, 2015)

     Thus, it appears the bankruptcy proceedings which resulted in the abatement of
     the appeal in cause no. 05-12-00451-CV are closed and the appeal should be
     reinstated for further disposition.
       Therefore, the parties are directed to notify the Court, within TEN DAYS
of the date of this letter, why the interlocutory appeal in cause no. 05-12-00451-
CV should not be reinstated and set for dismissal due to the entry of a final
judgment, which was referenced in the appeal in 05-14-00745-CV. Failure to
respond will result in this Court reinstating the appeal and dismissing the appeal
without further notice.

                                              Sincerely,

                                       /s/    Lisa Matz, Clerk of the Court


cc:   Frank O. Carroll, III, 2800 Post Oak Blvd., 57th Floor, Houston, TX 77056
      Stephen Aaron Bergenholtz, P.O. Box 250449, Plano, TX 75025
      Howard Shapiro, P.O. Box 861720, Plano, TX 75086-1720


ltr:mrh